957 So. 2d 716 (2007)
William P. DAVIS, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL, etc., Appellee.
No. 5D06-2119.
District Court of Appeal of Florida, Fifth District.
June 8, 2007.
Steven W. Johnson, Orlando, for Appellant.
Jennifer A. Tschetter, Tallahassee, for Appellee.
MONACO, J.
William Davis takes this appeal from a final order of the Florida Real Estate Appraisal Board which suspended his real estate appraiser's license for six months, placed him on probation, and levied certain other sanctions against him. We review an administrative order to determine whether there is competent substantial evidence to support it. See Legal Environmental Assistance Foundation, Inc. v. Clark, 668 So. 2d 982 (Fla.1996); Dep't of Highway Safety & Motor Vehicles v. Silva, 627 So. 2d 612 (Fla. 1st DCA 1993). Here, the facts were not disputed, an informal hearing was accorded to Mr. Davis, and the administrative order was well within the authority of the Board. We note as well that Mr. Davis elected to proceed with an informal hearing, and at no time requested a formal hearing, although he was thoroughly advised of his right to do so.
AFFIRMED.
ORFINGER and EVANDER, JJ., concur.